 



Exhibit 10.4

FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

     This Fourth Amendment to Credit and Security Agreement (this “Amendment”),
effective as of July 16, 2004, is made by and between SCHUFF INTERNATIONAL INC.,
a Delaware corporation and the other Persons listed in Schedule 1.1
(collectively, the “Borrower”), and WELLS FARGO CREDIT, INC., a Minnesota
corporation (the “Lender”).

RECITALS

     The Borrower and the Lender are parties to a Credit and Security Agreement
dated as of August 13, 2003, as supplemented by a Post-Closing Items Agreement
of that same date, amended by an Amendment to Credit and Security Agreement and
Waiver of Defaults dated as of November 3, 2003, amended by a Second Amendment
to Credit and Security Agreement dated as of March 26, 2004, and amended by a
Third Amendment to Credit and Security Agreement dated as of May 14, 2004 (as
supplemented, the “Credit Agreement”). Capitalized terms used in these recitals
have the meanings given to them in the Credit Agreement unless otherwise
specified.

     The Borrower has requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, it is agreed as follows:

     1. Defined Terms. Capitalized terms used in this Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein.

     2. Amendments to Credit Agreement. The Credit Agreement is amended as
follows:

         (a) The second sentence of Section 2.4(a) of the Credit Agreement is
amended to read as follows:

“The Lender shall have no obligation to cause an Issurer to issue any Letter of
Credit if the face amount of the Letter of Credit to be issued would exceed the
lesser of (i) $14,500,000 less the Letter of Credit Amount or
(ii) Availability.”

         (b) The Third sentence of Section 2.4(a) of the Credit Agreement is
amended to read as follows:

“The Lender shall have no obligation to issue any Letter of Credit unless
Eligible Cash is at least equal to the greater of (i) $5,000,000 or (ii) 75% of
the first $9,891,000 of the Letter of Credit Amount, 25% of the next $4,000,000
of the Letter of Credit Amount, and 75% of the balance of the Letter of Credit
Amount.”

 



--------------------------------------------------------------------------------



 



     3. No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.

     4. Modification Fee. The Borrower shall pay the Lender a fully earned,
non-refundable fee in the amount of $15,000 (the “Modification Fee”) in
consideration for the Lender’s execute and delivery of this Amendment.

     5. Conditions Precedent. This Amendment, shall be effective when the Lender
shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to the Lender in its sole
discretion:

         (a) The Acknowledgment and Agreement of Guarantors set forth at the end
of this Amendment, duly executed by each Guarantor.

         (b) The Modification Fee.

         (c) Such other matters as the Lender may require.

     6. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:

         (a) The Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by the Borrower and constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms.

         (b) The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by all necessary corporate action and do not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the articles of incorporation or by-laws of the Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.

         (c) All of the representations and warranties contained in Article V of
the Credit Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

     7. References. All references in the Credit Agreement to “this Agreement”
shall be deemed to refer to the Credit Agreement as amended hereby; and any and
all references in the Security Documents to the Credit Agreement shall be deemed
to refer to the Credit Agreement as amended hereby.

-2-



--------------------------------------------------------------------------------



 



     8. No Waiver. The execution of this Amendment and acceptance of any
documents related hereto shall not be deemed to be a waiver of any Default or
Event of Default under the Credit Agreement or breach, default or event of
default under any Security Document or other document held by the Lender,
whether or not known to the Lender and whether or not existing on the date of
this Amendment.

     9. Release. The Borrower, and each Guarantor by signing the Acknowledgment
and Agreement of Guarantors set forth below, each hereby absolutely and
unconditionally releases and forever discharges the Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which the
Borrower or such Guarantor has had, now has or has made claim to have against
any such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.

     10. Costs and Expenses. The Borrower hereby reaffirms its agreement under
the Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrower specifically
agrees to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying the Modification Fee and any such fees, disbursements, costs
and expenses.

     11. Miscellaneous. This Amendment and the Acknowledgment and Agreement of
Guarantors may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.

                      SCHUFF INTERNATIONAL, INC., a WELLS FARGO CREDIT, INC.  
Delaware corporation
 
           
By
  /s/ Joseph A. Lisack   By   /s/ Scott A. Schuff

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  Print Name: Joseph A. Lisack       Scott A. Schuff Its Assistant Vice
President       Its President

-3-



--------------------------------------------------------------------------------



 



            SCHUFF STEEL COMPANY, a
Delaware corporation
      By:   /s/ Scott A. Schuff       Scott A. Schuff        Its President    

                  By:   /s/ Michael R. Hill       Michael R. Hill        Its:
Vice President and CFO     

            BANNISTER STEEL, INC., a California
corporation
      By:   /s/ Scott A. Schuff       Scott A. Schuff        Its: Vice
President     

            ADDISON STEEL, INC., a Florida
corporation
      By:   /s/ Scott A. Schuff       Scott A. Schuff        Its: Vice
President     

            QUINCY JOIST COMPANY, a Delaware
corporation
      By:   /s/ Scott A. Schuff       Scott A. Schuff        Its: Vice
President   

-4-



--------------------------------------------------------------------------------



 



         

            SIX INDUSTRIES, INC., a Delaware
corporation
      By:   /s/ Scott A. Schuff              Scott A. Schuff        Its: Vice
President     

            ON-TIME STEEL MANAGEMENT
HOLDING, INC., a Delaware corporation
      By:     /s/ Michael R. Hill             Michael R. Hill        Its:
Secretary and Treasurer   

-5-



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

     The undersigned, each a guarantor of the indebtedness of Schuff
International, Inc. (the “Borrower”) to Wells Fargo Credit, Inc. (the “Lender”)
pursuant to a separate Guaranty dated as of August 13, 2003 (each, a
“Guaranty”), hereby (i) acknowledges receipt of the foregoing Amendment; (ii)
consents to the terms (including without limitation the release set forth in
paragraph 9 of the Amendment) and execution thereof; (iii) reaffirms his or its
obligations to the Lender pursuant to the terms of his or its Guaranty; and
(iv) acknowledges that the Lender may amend, restate, extend, renew or otherwise
modify the Credit Agreement and any indebtedness or agreement of the Borrower,
or enter into any agreement or extend additional or other credit accommodations,
without notifying or obtaining the consent of the undersigned and without
impairing the liability of the undersigned under his or its Guaranty for all of
the Borrower’s present and future indebtedness to the Lender.

            ON-TIME STEEL MANAGEMENT, INC., a Delaware corporation
      By:     /s/ Daniel T. Kneifel             Daniel T. Kneifl, President     
       

            ON-TIME STEEL MANAGEMENT – NORTHWEST L.L.C., a Delaware limited
liability company
      By:     /s/ Michael R. Hill             Michael R. Hill, Manager         
   

                  By:     /s/ Scott Sherman             Scott Sherman, Manager 
           

            ON-TIME STEEL MANAGEMENT – COLORADO L.L.C., a Delaware limited
liability company
      By:     /s/ Michael R. Hill             Michael R. Hill, Manager         
   

                  By:     /s/ Scott Sherman             Scott Sherman, Manager 
         

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1.1

Schuff International, Inc., a Delaware corporation
Schuff Steel Company, a Delaware corporation
Bannister Steel, Inc., a California corporation
Addison Steel, Inc, a Florida corporation
Quincy Joist Company, a Delaware corporation
Six Industries, Inc., a Delaware corporation
On-Time Steel Management Holding, Inc., a Delaware corporation

 